DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed September 21, 2021. In virtue of this communication, claims 1-6 are currently patentable. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jeoung (US 20070109483 A1) discloses a liquid crystal display panel and a fabricating method thereof for minimizing a resistance of a silver dot caused by thickness of a silver dot and preventing distortion of a common voltage are disclosed. In the liquid crystal display panel, a common pad may be formed on a first substrate. A common electrode supplies a common voltage through a common pad to a second substrate opposite to the first substrate. A conductive dot is substantially formed between the common electrode and the common pad to electrically connect the common electrode and common pad. An organic protective film minimizes conductive dot height on the first substrate at an area substantially corresponding to the common pad. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624